ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                       People v. Remsik-Miller, 2012 IL App (2d) 100921




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    SHERRIANNE REMSIK-MILLER, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-10-0921


Filed                      March 8, 2012


Held                       On appeal from the denial of defendant’s pro se motion for
(Note: This syllabus       reconsideration of her sentence for solicitation of murder for hire, the
constitutes no part of     cause was remanded for the limited purpose of allowing the trial court to
the opinion of the court   conduct a preliminary examination as to the factual basis of defendant’s
but has been prepared      allegation of ineffective assistance of counsel arising from her comment
by the Reporter of         at the hearing on her motion that her attorney did not represent her “to his
Decisions for the          fullest ability” during her trial; however, if the trial court finds the claim
convenience of the         related to her argument at the hearing on the posttrial motions concerning
reader.)
                           whether certain witnesses should have been called, the claim may be
                           denied on the grounds that the trial court’s inquiry at the hearing was
                           sufficient and defendant did not object, but if defendant was referring to
                           other deficiencies, preliminary investigation must be made into those
                           areas.


Decision Under             Appeal from the Circuit Court of Kane County, No. 08-CF-2395; the
Review                     Hon. Thomas E. Mueller, Judge, presiding.


Judgment                   Remanded.
Counsel on                  Thomas A. Lilien and Kathleen Weck, both of State Appellate Defender’s
Appeal                      Office, of Elgin, for appellant.

                            Joseph H. McMahon, State’s Attorney, of St. Charles (Lawrence M.
                            Bauer and Edward R. Psenicka, both of State’s Attorneys Appellate
                            Prosecutor’s Office, of counsel), for the People.


Panel                       JUSTICE BURKE delivered the judgment of the court, with opinion.
                            Justices Bowman and Schostok concurred in the judgment and opinion.



                                               OPINION

¶1          Following a bench trial, defendant, Sherrianne Remsik-Miller, was convicted of
        solicitation of murder for hire (720 ILCS 5/8-1.2(a) (West 2008)) and sentenced to 22 years
        in prison. Following the denial of her pro se motion for reconsideration of her sentence,
        defendant timely appealed. Defendant argues that the court erred in not inquiring into her pro
        se claim that her trial counsel was ineffective (see People v. Krankel, 102 Ill. 2d 181 (1984)).
        The issue is whether defendant’s comment at the hearing on her motion–that defense counsel
        did not represent her “to his fullest ability during [her] trial”–amounted to an allegation of
        ineffective assistance such that it triggered the court’s duty to inquire. For the reasons that
        follow, we remand for the limited purpose of allowing the trial court to conduct the necessary
        preliminary examination as to the factual basis of defendant’s allegation.

¶2                                         I. BACKGROUND
¶3           Defendant was charged with solicitation of murder for hire (720 ILCS 5/8-1.2(a) (West
        2008)) and solicitation of murder (720 ILCS 5/8-1.1(a) (West 2008)). Following a bench
        trial, the trial court found defendant guilty of solicitation of murder for hire and set the matter
        for sentencing.
¶4           Defense counsel and defendant each filed a posttrial motion. Defense counsel’s motion
        asked for a judgment of not guilty or, in the alternative, a new trial. The trial court denied the
        motion. Defendant’s pro se motion asked for a “new trial based on new evidence and/or
        witnesses not known/available for trial of June 7, 2010.” Although defense counsel did not
        adopt defendant’s pro se motion, he asked the trial court to consider it. Thereafter, the
        following colloquy took place:
                 “THE DEFENDANT: Your Honor, at the trial you said my intent was very clear by
             the tapes. And there are witnesses that are–can be available to show that that was not my
             intent. Other people that I had talked to being angry, just talking to and venting, people
             who knew me for more than three months. I would like the opportunity to at least have


                                                   -2-
         them speak before–
             THE COURT: What would you have them testify to?
             THE DEFENDANT: That I was angry. They knew the situation between my husband
         and myself. And that I was angry. And that I never would have gone through with
         anything.
             THE COURT: They couldn’t testify to that. They could testify–you could bring in 50
         people, all of whom would say I know [defendant], I know she was angry at her husband.
         They could not then go on to say what was going on in your mind, that’s inadmissible
         evidence.
             THE DEFENDANT: They could talk about things we had talked about, my friends
         and I.
             THE COURT: No, that would be inadmissible hearsay. I’m just telling you the law.
             THE DEFENDANT: I’m just saying I–okay.
             [DEFENSE COUNSEL]: What you’re saying is you didn’t intend.
             THE DEFENDANT: I didn’t intend, correct.
             [DEFENSE COUNSEL]: The Court knows that’s our position. He’s aware of it.
             THE COURT: I’ve read your letters in allocution, I’m very familiar with what your
         position is. So, that motion will be denied as well.
             [ASSISTANT STATE’S ATTORNEY]: Your Honor, we would ask that the
         defendant, if the Court wishes to inquire, list of [sic] people that she would have called,
         notwithstanding the Court’s ruling. There may be something out there, but we would ask
         that it be made of record.
             THE DEFENDANT: Mary Ellen Rea. Steven Kampau. Cindy Knotts. Mary Bublitz.
         That’s all–that’s off the top of my head. I could sit down and come up with a few more.
             [DEFENSE COUNSEL]: These are people who would testify that you were angry at
         your husband?
             THE DEFENDANT: Mary Ellen Rea was my therapist, yes.
             [DEFENSE COUNSEL]: I think the Court probably is aware of that.
             THE COURT: She testified–the evidence came out that she was.
             Is the State ready to proceed to sentencing?”
     The matter proceeded to a sentencing hearing, after which the court sentenced defendant to
     22 years in prison.
¶5       Thereafter, defendant filed a pro se motion for reconsideration of her sentence. Defense
     counsel did not file a postsentencing motion. A hearing took place on September 3, 2010, at
     which defendant appeared pro se. Defendant did not present oral argument in support of her
     motion. After the State argued as to why the motion should be denied, the court asked
     defendant if she wished to reply. The following colloquy took place:
             “[THE DEFENDANT]: Yes, sir, I do.
             First, I want to make sure that [defense counsel] is no longer listed as my attorney.


                                              -3-
        I don’t believe he did represent me to his fullest ability during my trial.
            THE COURT: Okay. That’s not an issue before this court today. That would be an
        issue for the appellate court.
            [THE DEFENDANT]: Okay.”
     After defendant replied to the State’s arguments, the court denied the motion.
¶6      Defendant timely appealed.

¶7                                       II. ANALYSIS
¶8        Defendant argues that, “[b]ecause the trial court rejected defendant’s allegation that trial
     counsel was ineffective without inquiring into the factual basis for the claim, this case should
     be remanded for a proper inquiry.” According to defendant, the comment that she made at
     the hearing on her pro se motion for reconsideration of her sentence–that she did not believe
     that defense counsel represented her “to his fullest ability during [her] trial”–was sufficient
     to raise a claim of ineffectiveness. The State first responds that the trial court properly
     inquired into and rejected defendant’s claim. According to the State, defendant’s statement
     at the hearing on her pro se motion for reconsideration of her sentence related back to
     defendant’s original argument (raised at the hearing on the posttrial motions) that certain
     witnesses should have been presented at trial, which the court properly addressed. In the
     alternative, the State maintains that the comment at the hearing on her pro se motion for
     reconsideration of her sentence was “too vague and conclusory” to warrant further
     investigation.
¶9        When a defendant brings a pro se posttrial claim that trial counsel was ineffective, the
     trial court must inquire adequately into the claim and, under certain circumstances, must
     appoint new counsel to argue the claim. Krankel, 102 Ill. 2d at 187-89; see People v. Taylor,
     237 Ill. 2d 68, 75 (2010); People v. Pence, 387 Ill. App. 3d 989, 994 (2009). New counsel
     is not automatically required merely because the defendant presents a pro se posttrial claim
     that his counsel was ineffective. People v. Moore, 207 Ill. 2d 68, 77 (2003). The trial court
     must first examine the factual basis of the claim. The supreme court has listed three ways in
     which a trial court may conduct its examination: (1) the court may ask trial counsel about the
     facts and circumstances related to the defendant’s allegations; (2) the court may ask the
     defendant for more specific information; and (3) the court may rely on its knowledge of
     counsel’s performance at trial and “the insufficiency of the defendant’s allegations on their
     face.” Id. at 78-79. If the defendant’s allegations show possible neglect of the case, the court
     should appoint new counsel to argue the defendant’s claim of ineffective assistance. Taylor,
237 Ill. 2d at 75; Pence, 387 Ill. App. 3d at 994. However, if the court concludes that the
     defendant’s claim lacks merit or pertains only to matters of trial strategy, the court may deny
     the claim. Taylor, 237 Ill. 2d at 75; Pence, 387 Ill. App. 3d at 994. If the court fails to
     conduct the necessary preliminary examination as to the factual basis of the defendant’s
     allegations, the case must be remanded for the limited purpose of allowing the court to do
     so. People v. Serio, 357 Ill. App. 3d 806, 819 (2005). The threshold question of whether
     defendant’s statement constituted a pro se claim of ineffective assistance sufficient to trigger
     the court’s duty to inquire into the factual basis of the claim is a question of law; thus, our

                                               -4-
       review is de novo. See Taylor, 237 Ill. 2d at 75.
¶ 10        As an initial matter, we reject the State’s argument that defendant’s statement concerning
       counsel’s failure to represent her to his fullest ability necessarily related back to defendant’s
       pro se motion for a new trial wherein she expressed her desire to present certain additional
       witnesses. There is simply nothing in the transcript that allows us to draw that conclusion.
       Indeed, defendant’s pro se motion for a new trial did not allege ineffectiveness on the part
       of counsel; rather, it requested a “new trial based on new evidence and/or witnesses not
       known/available for trial of June 7, 2010.” Moreover, the court did not treat the motion as
       one raising ineffectiveness; it addressed the motion as, indeed, a motion for a new trial.
¶ 11        Having determined that defendant’s allegation that counsel failed to represent her to his
       fullest ability did not necessarily relate back to defendant’s pro se motion for a new trial, the
       question becomes whether, as the State contends, defendant’s comment was “too vague and
       conclusory” to trigger the court’s duty to inquire.
¶ 12        We first address the State’s case law. In support of its position, the State cites People v.
       Johnson, 159 Ill. 2d 97, 126 (1994), People v. Bobo, 375 Ill. App. 3d 966, 985 (2007), and
       People v. Ford, 368 Ill. App. 3d 271, 276 (2006). In addition, the State cites People v. Ward,
       371 Ill. App. 3d 382, 431 (2007), for the proposition that “some minimum requirements must
       be satisfied by a defendant in order to trigger a preliminary inquiry by the trial court,” and
       it cites People v. Radford, 359 Ill. App. 3d 411, 418 (2005), for the proposition that “[a] bald
       allegation of ineffective assistance is insufficient.”
¶ 13        We note that the first three of the State’s cases are distinguishable, because in each case
       the trial court conducted the requisite inquiry. See Johnson, 159 Ill. 2d at 126 (finding that
       “none of defendant’s arguments were overlooked or ignored”); Bobo, 375 Ill. App. 3d at 984
       (“The trial judge listened to defendant and discussed his allegations of ineffective assistance
       of counsel with him. The record reflects that the trial court’s actions were appropriate and
       demonstrated adequate review and inquiry into defendant’s allegations of ineffective
       assistance of counsel.”); Ford, 368 Ill. App. 3d at 276 (“The record shows that the court
       considered defendant’s allegations of ineffective assistance of counsel as they arose and
       determined, in essence, that defendant did not bring forth a colorable claim of ineffective
       assistance of counsel.”).
¶ 14        We now turn to Radford and Ward. The issue on appeal in each case was whether the
       court erred in failing to conduct the Krankel inquiry. In Radford, the defendant sent a letter
       to the trial judge, stating:
            “ ‘[I]f my witness was called and my lawyer would have did a halfway good job that I
            would be at home with my family ***.’ ” Radford, 359 Ill. App. 3d at 416.
       The First District first found that the defendant’s ex parte letter did not make an adequate
       claim of ineffective assistance. Id. It also found that, because the defendant did not argue a
       claim of ineffective assistance at his posttrial hearing when the letter was presented (while
       he was represented by counsel), the defendant forfeited any claim that the letter may have
       raised. Id. at 417. The court also noted that an ex parte letter does not amount to a motion.
       Id. The court further found that, even if the letter was sufficient to raise a claim of
       ineffectiveness, the trial court “did not need to reach Krankel” because the letter was

                                                 -5-
       conclusory. Id. at 418. The court went on to hold: “The trial court adequately evaluated the
       defendant’s claim under Moore because it was familiar with defendant’s counsel’s
       performance at trial and defendant’s lack of detailed allegations of defendant’s counsel’s
       ineffective performance.” Id. It then concluded its analysis by stating that “the trial court
       properly concluded that it need not conduct any further inquiry.” Id. at 418-19. Thus, while
       the court stated that no inquiry was required, it nevertheless held that the trial court
       “adequately evaluated defendant’s claims.” Id. at 418.
¶ 15        In Ward, the defendant informed the trial court:
            “ ‘[T]here is a lot about my case that you still do not know about and there was a lot of
            evidence that was not submitted in my trial, in my motion.
                I had signed affidavits and a lot of other things that was not submitted, you know, and
            I blame that on–and the fact of my counsel, and I ask that, you know, that you take all
            that into consideration, you know.’ ” Ward, 371 Ill. App. 3d at 432.
       The First District found that this allegation was insufficient to raise a claim of ineffective
       assistance of counsel, noting that it was not meaningfully distinguishable from Radford. The
       court quoted Radford, stating that “ ‘[a] bald allegation that counsel rendered inadequate
       representation is insufficient for the trial court to consider [as an acceptable invocation of
       Krankel].’ ” Id. (quoting Radford, 359 Ill. App. 3d at 418).
¶ 16        While the First District case law relied on by the State seems to hold that a fair degree
       of specificity is required before a duty to inquire is even triggered, this court’s decision in
       People v. Bolton, 382 Ill. App. 3d 714, 721 (2008), suggests that even a bare claim of
       ineffectiveness warrants some degree of inquiry under Moore. In Bolton, we stated that “if
       a defendant merely states, ‘trial counsel is ineffective,’ a court should at least ask ‘how’ and
       give the defendant a chance to elaborate.” Id. In Pence, we found that the court erred when
       it failed to inquire into the factual matters underlying the defendant’s allegations (made in
       allocution) that “ ‘[his] defense counsel did not thoroughly represent [him]’ ” and that
       “ ‘there were issues of facts that [his] defense looked [sic] and omitted’ ” and, further, that
       the court was “ ‘denied the full picture for which [its] verdict may have changed.’ ” Pence,
387 Ill. App. 3d at 995. We held: “Defendant’s claims of ineffectiveness may or may not
       have merit, but the court must examine their factual basis.” Id. at 996. Thus, we remanded
       for that inquiry. Id.
¶ 17        Aside from the apparent conflict with decisions of this court, the cases cited by the State
       also appear to disregard Moore’s holding that the trial court must conduct “some type of
       inquiry” into the factual basis of the defendant’s claim (Moore, 207 Ill. 2d at 79) and, even
       if the claim arguably lacks merit as stated, must “ ‘afford[ ] the defendant the opportunity to
       specify and support his complaints’ ” (id. at 80 (quoting People v. Robinson, 157 Ill. 2d 68,
       86 (1993))). Here, where defendant stated to the court that she wanted to make sure that
       defense counsel was “no longer listed as [her] attorney” and then said, “I don’t believe he did
       represent me to his fullest ability during my trial,” the court should have at least asked a
       follow-up question. The relatively recent supreme court case of Taylor, 237 Ill. 2d at 75-77,
       supports this conclusion. In Taylor, the supreme court addressed the issue of whether the
       defendant’s statement at sentencing constituted a pro se claim of ineffective assistance of


                                                 -6-
       counsel sufficient to trigger the trial court’s duty to conduct a Krankel inquiry. Id. The
       defendant argued that his statement, which did not mention defense counsel at all, amounted
       to an implicit allegation of ineffectiveness. The court rejected the defendant’s claim. What
       is instructive for this court is the fact that, in doing so, the supreme court found it particularly
       relevant that “nowhere in defendant’s statement at sentencing did he specifically complain
       about his attorney’s performance, or expressly state he was claiming ineffective assistance
       of counsel.” Id. at 76. Here, defendant’s comment that her attorney did not represent her “to
       his fullest ability during [her] trial” made clear that she was raising a claim of ineffectiveness
       and, thus, the court should have inquired further.

¶ 18                                      III. CONCLUSION
¶ 19       Based on the foregoing, we remand for the limited purpose of allowing the trial court to
       conduct the necessary preliminary examination into the factual basis of defendant’s
       allegation. See Serio, 357 Ill. App. 3d at 819. We note, however, that if the trial court finds
       that defendant’s ineffectiveness claim relates back to the argument that she raised at the
       hearing on the posttrial motions, concerning whether certain witnesses should have been
       presented at trial, then the court need not inquire further and may deny the claim, because the
       court’s original inquiry was sufficient under Moore (see Moore, 207 Ill. 2d at 78-79) and
       because defendant raises no challenge to its sufficiency. Of course, if defendant is referring
       to other alleged deficiencies in counsel’s performance, the trial court must conduct its
       preliminary investigation into those areas.

¶ 20       Remanded.




                                                   -7-